NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
JEROME A. MAHER AND JOHN R. GRAVEE,
Plaintiffs-Appellants,
V.
UNITED STATES,
Defendami-Appellee.
2010-5130
Appeal from the United States Court of Federal
Claims in case n0. 08-CV-012, Senior Judge John P.
Wiese.
ON MOTION
ORDER
Jerome A. Maher and John Gravee move for reconsid-
eration of the court's order dismissing their appeal for
failure to file a brief and for an extension of time, until
Oct0ber 1, 2010, to file their brief
Upon consideration thereof
IT ls ORDERE:o THA'r:

_. 
2
The motions will be granted, the mandate will be re-
called, the dismissal order will be vacated, and the appeal
will be reinstated if the plaintiffs file their brief by Octo-
ber 1, 2010.
FOR THE C0URT
SEP 1 62U1|]
/s/ J an Horbaly
Date J an Horbaly
Clerk
cc: J0hn O. Tuohy, Esq.
William G. Kanellis, Esq.
520 men
U.S. COURT 0F
mEFEDEmlP